Exhibit 10.2
RESTRICTED STOCK UNIT AWARD AGREEMENT
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of
                    , 20      (the “Grant Date”) by and between Orbitz
Worldwide, Inc., a Delaware corporation (“Orbitz”), and the employee whose name
is set forth on the signature page hereto (“Employee”).
RECITALS
     Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive
Plan (as may be amended from time to time, the “Plan”), a copy of which is
attached hereto as Exhibit A.
     In connection with Employee’s employment by Orbitz or one of its
subsidiaries (collectively, the “Company”), Orbitz intends concurrently herewith
to grant the RSUs (as defined below) to Employee.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1
DEFINITIONS
     1.1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
     “Agreement” has the meaning specified in the Preamble.
     “Board” means the board of directors of Orbitz (or, if applicable, any
committee of the Board).
     “Cause” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Cause” shall
mean (A) Employee’s failure substantially to perform Employee’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from the
Company by Employee of such failure; provided that it is understood that this
clause (A) shall not apply if the Company terminates Employee’s employment
because of dissatisfaction with actions taken by Employee in the good faith
performance of Employee’s duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Employee’s duties to
the Company, (C) an act or acts on Employee’s part constituting (x) a felony
under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude, (D) Employee’s willful malfeasance or willful
misconduct in connection with Employee’s duties or any act or omission which is
materially injurious to the

 



--------------------------------------------------------------------------------



 



financial condition or business reputation of the Company, or (E) Employee’s
breach of the provisions of any agreed-upon non-compete, non-solicitation or
confidentiality provisions agreed to with the Company, including pursuant to
this Agreement and pursuant to any employment agreement.
     “Company” has the meaning specified in the Recitals.
     “Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Employee’s duties under Employee’s employment. Any question as to the
existence of the Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Employee and the Company. If Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Employee that
incorporates the definition of “Disability”.
     “Employee” has the meaning specified in the Preamble.
     “Grant Date” has the meaning specified in the Preamble.
     “Orbitz” has the meaning specified in the Preamble.
     “Plan” has the meaning specified in the Recitals.
     “Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2
GRANT OF RESTRICTED STOCK UNITS
     Subject to the terms and conditions hereof, Orbitz hereby grants to
Employee, as of the Grant Date, [                    ] restricted stock units
(the “RSUs”). Each RSU granted hereunder shall represent the right to receive
from the Company, on the terms and conditions described herein, in the sole
discretion of the Board, either (i) one Share as of the date of vesting or
(ii) cash equal to the fair market value (as determined by the Board in good
faith) of one Share as of the date of vesting (and, as provided herein,
distributions thereon). Employee shall have no further rights with respect to
any RSU that is paid in Shares or cash, or that is forfeited or terminates
pursuant to this Agreement or the Plan.

2



--------------------------------------------------------------------------------



 



SECTION 3
TERMS OF RESTRICTED STOCK UNITS
     3.1. Vesting Schedule.
          (a) Subject to the provisions of this Agreement and the Plan,
____________________ of the RSUs shall vest on each of the
_______________________________ anniversaries of the Grant Date; provided,
however, that no vesting shall occur after the termination of Employee’s
employment with the Company for any reason, and any unvested RSUs shall be
immediately cancelled by the Company without consideration after termination of
Employee’s employment with the Company for any reason.
          (b) Notwithstanding any other provision of this Agreement, if,
following a Change in Control, Employee’s employment with the Company is
terminated without Cause or Employee resigns from the Company due to a
Constructive Termination, then the RSUs shall become fully and immediately
vested as of the date of such termination or resignation. A “Constructive
Termination” shall be deemed to have occurred upon (a) any material reduction in
Employee’s base salary or target bonus (excluding any change in value of equity
incentives or a reduction affecting substantially all similarly-situated
executives), (b) the failure of the Company to pay compensation or benefits when
due, (c) the primary business office for Employee being relocated by more than
fifty (50) miles or (d) a material and sustained diminution to Employee’s duties
and responsibilities as of the Grant Date; provided, however, that the foregoing
events shall constitute a Constructive Termination only if the Company fails to
cure such event within thirty (30) days after receipt by the Board from Employee
of written notice of the event which constitutes a Constructive Termination; and
provided, further, that a Constructive Termination shall cease to exist for an
event on the 60th day following the later of its occurrence or Employee’s
knowledge of such occurrence, unless Employee has given the Company written
notice of such occurrence prior to such 60th day.
          (c) Notwithstanding the foregoing, upon any termination of Employee’s
employment by the Company without Cause, the RSUs which would have become vested
had Employee remained employed by the Company through one (1) year from the date
of such termination shall become immediately vested as of the date of such
termination.
          (d) The Board may determine at any time before the RSUs expire or
terminate that any or all of the RSUs shall become vested at any time.
     3.2. Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the RSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the RSUs are outstanding, Employee shall
be credited with an additional number of RSUs equal to the number of whole
Shares (valued at fair market value (as determined by the Board in good faith)
on such date) that could be purchased on such date with the aggregate dollar
amount of the cash dividend that would have been paid on the RSUs had the RSUs
been issued as Shares. The additional RSUs credited under this Section shall be
subject to the same terms and conditions applicable to the RSUs originally
awarded hereunder, including, without limitation, for purposes of vesting and
forfeiture and crediting of additional dividend equivalents.

3



--------------------------------------------------------------------------------



 



     3.3. Termination of Employment. Subject to Section 3.1(c), if Employee’s
employment with the Company terminates for any reason, the RSUs, to the extent
not then vested, shall be immediately canceled by the Company without
consideration.
     3.4. Limited Transferability. The RSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, other
than by will or the laws of inheritance following Employee’s death.
     3.5. Forfeiture. Notwithstanding anything herein to the contrary, if the
Board determines in good faith that Employee has (i) willfully engaged in
misconduct that is materially and demonstrably injurious to the Company;
(ii) willfully and knowingly participated in the preparation or release of false
or materially misleading financial statements relating to the Company’s
operations and financial condition; (iii) committed a willful act of fraud,
embezzlement or misappropriation of any money or properties of the Company or
breach of fiduciary duty against the Company that has a material adverse effect
on the Company; or (iv) breached any noncompetition or confidentiality covenants
for the benefit of the Company applicable to Employee (including, without
limitation, the covenants set forth in Section 4 below) during Employee’s
employment or following termination of Employee’s employment, then:
          (a) the RSUs, to the extent not then vested, shall be immediately
canceled by Orbitz without consideration,
          (b) Employee shall repay to Orbitz any cash received pursuant to the
vesting of any RSU within five (5) years prior to the date of Board
determination of (i), (ii), or (iii) above or within three (3) years prior to
the date of Board determination of (iv) above,
          (c) any Shares acquired pursuant to the vesting of any RSU within five
(5) years prior to the date of Board determination of (i), (ii), or (iii) above
or within three (3) years prior to the date of Board determination of (iv) above
and then held by Employee shall be forfeited and returned to Orbitz without
consideration, and
          (d) in the event Employee has sold or otherwise disposed of Shares
acquired pursuant to the vesting of any RSU within five (5) years prior to the
date of Board determination of (i), (ii), or (iii) above or within three
(3) years prior to the date of Board determination of (iv) above, Employee shall
pay to Orbitz the greater of (x) any proceeds received from such sale or other
disposition, or (y) the fair market value (as determined by the Board in good
faith) of such Shares as of the date of such Board determination.
SECTION 4
NON-COMPETITION AND CONFIDENTIALITY
     4.1. Non-Competition.
          (a) From the date hereof while employed by the Company and for a
two-year period following the date Employee ceases to be employed by the Company
(the “Restricted Period”), irrespective of the cause, manner or time of any
termination, Employee shall not use

4



--------------------------------------------------------------------------------



 



his or her status with the Company to obtain loans, goods or services from
another organization on terms that would not be available to him or her in the
absence of his or her relationship to the Company.
          (b) During the Restricted Period, Employee shall not make any
statements or perform any acts intended to or which may have the effect of
advancing the interest of any Competitors of the Company or in any way injuring
the interests of the Company and the Company shall not make or authorize any
person to make any statement that would in any way injure the personal or
business reputation or interests of Employee; provided, however, that, subject
to Section 4.2, nothing herein shall preclude the Company or Employee from
giving truthful testimony under oath in response to a subpoena or other lawful
process or truthful answers in response to questions from a government
investigation; provided, further, however, that nothing herein shall prohibit
the Company from disclosing the fact of any termination of Employee’s employment
or the circumstances for such a termination. For purposes of this
Section 4.1(b), the term “Competitor” means any enterprise or business that is
engaged in, or has plans to engage in, at any time during the Restricted Period,
any activity that competes with the businesses conducted during or at the
termination of Employee’s employment, or then proposed to be conducted, by the
Company in a manner that is or would be material in relation to the businesses
of the Company or the prospects for the businesses of the Company (in each case,
within 100 miles of any geographical area where the Company manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services). During the Restricted Period, Employee, without prior express written
approval by the Company, shall not (A) engage in, or directly or indirectly
(whether for compensation or otherwise) manage, operate, or control, or join or
participate in the management, operation or control of a Competitor, in any
capacity (whether as an employee, officer, director, partner, consultant, agent,
advisor, or otherwise), (B) develop, expand or promote, or assist in the
development, expansion or promotion of, any division of an enterprise or the
business intended to become a Competitor at any time after the end of the
Restricted Period or (C) own or hold a Proprietary Interest in, or directly
furnish any capital to, any Competitor of the Company. Employee acknowledges
that the Company’s businesses are conducted nationally and internationally and
agrees that the provisions in the foregoing sentence shall operate throughout
the United States and the world (subject to the definition of “Competitor”).
          (c) During the Restricted Period, Employee, without express prior
written approval from the Company, shall not solicit any of the then current
Clients of the Company or any potential Clients of the Company with
whom Employee has had dealings or learned confidential information within the
six (6) months prior to the date Employee ceases to be employed by the Company
for any existing business of the Company or discuss with any employee of the
Company information or operations of any business intended to compete with the
Company. For purposes of this Section 4.1(c), the term “Clients” means suppliers
and corporate clients including but not limited to airlines, hotels and
companies with corporate accounts with the Company, but shall not include
individual “end-users” or ultimate individual consumers of the Company’s
services.
          (d) During the Restricted Period, Employee shall not interfere with
the employees or affairs of the Company or solicit or induce any person who is
an employee of the Company to terminate any relationship such person may have
with the Company, nor shall

5



--------------------------------------------------------------------------------



 



Employee during such period directly or indirectly engage, employ or compensate,
or cause or permit any person or entity with which Employee may be affiliated,
to engage, employ or compensate, any employee of the Company.
          (e) For the purposes of this Agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity; provided that ownership
of less than 5% of any class of equity interest in a publicly held company shall
not be deemed a Proprietary Interest.
          (f) From the date hereof while employed by the Company and thereafter,
Employee shall not make any disparaging or defamatory comments regarding the
Company or, after termination of his or her employment relationship with the
Company, make any comments concerning any aspect of the termination of their
relationship. The obligations of Employee under this paragraph shall not apply
to disclosures required by applicable law, regulation or order of any court or
governmental agency.
          (g) From the date hereof while employed by the Company and thereafter,
upon the Company’s reasonable request, Employee will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
affiliates arising out of events occurring during the term of Employee’s
employment, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company, including any proceeding before any
arbitral, administrative, regulatory, self-regulatory, judicial, legislative, or
other body or agency. Employee will be entitled to reimbursement for reasonable
out-of-pocket expenses (including travel expenses) incurred in connection with
providing such assistance.
          (h) The period of time during which the provisions of this Section 4.1
shall be in effect shall be extended by the length of time during which Employee
is in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
          (i) Employee agrees that the restrictions contained in this
Section 4.1 are an essential element of the compensation Employee is granted
hereunder and but for Employee’s agreement to comply with such restrictions,
Orbitz would not have entered into this Agreement.
          (j) It is expressly understood and agreed that although Employee and
the Company consider the restrictions contained in this Section 4.1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Employee, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

6



--------------------------------------------------------------------------------



 



     4.2. Confidentiality.
          (a) Employee will not at any time (whether during or after Employee’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Employee or any other person or entity; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any person or entity
outside the Company (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information (including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals) concerning the past, current or future business, activities and
operations of the Company and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (collectively, “Confidential
Information”) without the prior written authorization of the Company.
          (b) The term “Confidential Information” shall not include any
information that is (i) generally known to the industry or the public other than
as a result of Employee’s breach of this covenant or any breach of other
confidentiality obligations by third parties; (ii) made legitimately available
to Employee by a third party without breach of any confidentiality obligation;
or (iii) required by law to be disclosed; provided that Employee shall give
prompt written notice to the Company of such requirement, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.
          (c) Except as required by law, Employee will not disclose to anyone,
other than Employee’s immediate family and legal or financial advisors, the
existence or contents of this Agreement (unless this Agreement shall be publicly
available as a result of a regulatory filing made by the Company); provided that
Employee may disclose to any prospective future employer the provisions of
Section 4 of this Agreement so long as it agrees to maintain the confidentiality
of such provisions.
          (d) Upon termination of Employee’s employment with the Company for any
reason, Employee shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company;
(y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Employee’s
possession or control (including any of the foregoing stored or located in
Employee’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, except that Employee may retain only those portions of
any personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which Employee
is or becomes aware.

7



--------------------------------------------------------------------------------



 



     4.3. Intellectual Property.
          (a) If Employee has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Employee’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Employee hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.
          (b) If Employee creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Employee’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Employee
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
          (c) Employee agrees to keep and maintain adequate and current written
records (in the form of notes, sketches, drawings, and any other form or media
requested by the Company) of all Company Works. The records will be available to
and remain the sole property and intellectual property of the Company at all
times.
          (d) Employee shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Employee’s signature on any document for this purpose, then Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Employee’s agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
          (e) Employee shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Employee
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Employee shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual

8



--------------------------------------------------------------------------------



 



property and potential conflicts of interest. Employee acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Employee remains at all times bound by their most current version.
     4.4. Specific Performance. Employee acknowledges and agrees that Orbitz’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 4 would be inadequate and Orbitz would suffer irreparable damages
as a result of such breach or threatened breach. In recognition of this fact,
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, Orbitz, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 4.
     4.5. Survival. The provisions of this Section 4 shall survive the
termination of Employee’s employment with the Company for any reason.
SECTION 5
MISCELLANEOUS
     5.1. Tax Issues and Withholding. Employee acknowledges that he or she is
relying solely on his or her own tax advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
he or she (and not Orbitz) shall be responsible for any tax liability that may
arise as a result of the transactions contemplated by this Agreement. Orbitz’s
obligations under this Agreement shall be subject to all applicable tax and
other withholding requirements, and Orbitz shall, to the extent permitted by
law, have the right to deduct any withholding amounts from any payment or
transfer of any kind otherwise due to Employee.
     5.2. Compliance with IRC Section 409A. Notwithstanding anything herein to
the contrary, (i) if at the time Employee is a “specified employee” as defined
in Section 409A of the Internal Revenue Code (“Section 409A”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then Orbitz will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Employee hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by Orbitz, that
does not cause such an accelerated or additional tax. Orbitz shall consult with
Employee in good faith regarding the implementation of the provisions of this
Section 5.2; provided that neither the

9



--------------------------------------------------------------------------------



 



Company nor any of its employees or representatives shall have any liability to
Employee with respect thereto.
     5.3. Employment of Employee. Nothing in this Agreement confers upon
Employee the right to continue in the employ of the Company, entitles Employee
to any right or benefit not set forth in this Agreement or interferes with or
limits in any way the right of the Company to terminate Employee’s employment.
     5.4. Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to any Shares
subject to the RSUs until such person has become a holder of record of any
Shares issued upon vesting; provided that Employee may be entitled to the
benefits set forth in Section 3.2 of this Agreement.
     5.5. Equitable Adjustments. The RSUs shall be subject to adjustment as
provided in Section 5 of the Plan.
     5.6. Calculation of Benefits. Neither the RSUs nor any Shares issued
pursuant to vesting of the RSUs shall be deemed compensation or taken into
account for purposes of determining benefits or contributions under any
retirement or other qualified or nonqualified plans of the Company or any
employment/severance or change in control agreement to which Employee is a party
and shall not affect any benefits, or contributions to benefits, under any other
benefit plan of any kind or any applicable law or regulation now or subsequently
in effect under which the availability or amount of benefits or contributions is
related to level of compensation. It is specifically agreed by the parties that
any benefits that Employee may receive or derive from this Agreement will not be
considered as salary for calculating any severance payment that may be payable
to Employee in the event of a termination of his or her employment.
     5.7. Remedies.
          (a) The rights and remedies provided by this Agreement are cumulative
and the use of any one right or remedy by any party shall not preclude or waive
its right to use any or all other remedies. These rights and remedies are given
in addition to any other rights the parties may have at law or in equity.
          (b) Except where a time period is otherwise specified, no delay on the
part of any party in the exercise of any right, power, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any exercise or partial
exercise of any such right, power, privilege or remedy preclude any further
exercise thereof or the exercise of any right, power, privilege or remedy.
     5.8. Waivers and Amendments. The respective rights and obligations of
Orbitz and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of each of the parties hereto.

10



--------------------------------------------------------------------------------



 



     5.9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.
     5.10. CONSENT TO JURISDICTION.
          (a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.
          (b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS
AGREEMENT.
     5.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.
     5.12. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto.
     5.13. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
     5.14. Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods

11



--------------------------------------------------------------------------------



 



authorized in this Section 5.14), reputable commercial overnight delivery
service (including Federal Express and U.S. Postal Service overnight delivery
service) or, deposited with the U.S. Postal Service and mailed first class,
registered or certified mail, postage prepaid, as set forth below:
If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856
          If to Employee, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.
     5.15. No Third Party Beneficiaries. There are no third party beneficiaries
of this Agreement.
     5.16. Incorporation of Plan; Acknowledgment. The Plan is hereby
incorporated herein by reference and made a part hereof, and the RSUs and this
Agreement are subject to all terms and conditions of the Plan. In the event of
any inconsistency between the Plan and this Agreement, the provisions of the
Plan shall govern. By signing this Agreement, Employee acknowledges having
received and read a copy of the Plan.
     5.17. Consent. In the course of Employee’s employment with the Company, the
Company may obtain or have access to certain information about Employee and
Employee’s employment with the Company, such as information about Employee’s
job, appraisals, performance, health, compensation, benefits, training, absence,
education, contact details, disabilities, social security number (or equivalent)
and information obtained from references or background checks (collectively,
“Personal Information”). The Company will use Personal Information in connection
with Employee’s employment with the Company, to provide Employee with health and
other benefits, and in order to fulfill its legal and regulatory

12



--------------------------------------------------------------------------------



 



obligations. Due to the global nature of the Company’s business and the need to
centralize the Company’s information and technology storage systems, the Company
may transfer, use or store Employee’s Personal Information in a country or
continent outside the country where Employee works or lives, and may also
transfer Employee’s Personal Information to its other group companies, to its
insurers and service providers as necessary or appropriate, and to any party
that it merges with or which purchases all or a substantial portion of its
assets, shares, or business (any of which may also be located outside the
country or continent where Employee works or lives). The Company may also
disclose Employee’s Personal Information when it is legally required to do so or
to governmental, fiscal or regulatory authorities (for example, to tax
authorities in order to calculate Employee’s appropriate taxation, compensation
or salary payments). The Company may disclose Personal Information as noted
above, including to any of the third parties and for any of the reasons listed
above, without further notice to Employee. By signing below, Employee consents
to the Company collecting, retaining, disclosing and using Personal Information
as outlined above, and to transfer such information internationally and/or to
third parties for these purposes.
     5.18. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
          (a) In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.
          (b) The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.
          (c) The use of any gender in this Agreement shall be deemed to include
the other genders, and the use of the singular in this Agreement shall be deemed
to include the plural (and vice versa), wherever appropriate.
          (d) This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together constitute one
instrument.
          (e) Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of
the day and year first written above.

                  Orbitz Worldwide, Inc.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

             
 
  Employee:        
 
                     
 
  Name:        

Number of RSUs: [                                        ]





--------------------------------------------------------------------------------



 



Exhibit A – 2007 Equity and Incentive Plan
(Distributed Separately)

